ACCEPTED
                                                                                         03-15-00421-CR
                                                                                                 7286870
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                   10/8/2015 11:25:58 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                            CAUSE NO. 03-15-00421-CR

            _________________________________________________
                                                           FILED IN
                                                    3rd COURT OF APPEALS
                                                         AUSTIN, TEXAS
                         IN THE COURT OF APPEALS    10/8/2015 11:25:58 AM
                     FOR THE THIRD DISTRICT OF TEXAS JEFFREY D. KYLE
                              AUSTIN DIVISION                Clerk
            _________________________________________________


STANLEY BERNARD ABNEY                    §
                                         §
v.                                       §
                                         §
THE STATE OF TEXAS                       §

             _______________________________________________

        NOTICE OF APPEARANCE AS LEAD APPELLATE COUNSEL
           _______________________________________________




                                         Justin Bradford Smith
                                         Texas Bar No. 24072348
                                         Harrell, Stoebner, & Russell, P.C.
                                         2106 Bird Creek Drive
                                         Temple, Texas 76502
                                         Phone: (254) 771-1855
                                         FAX: (254) 771-2082
                                         Email: justin@templelawoffice.com

                                         ATTORNEY FOR APPELLANT



Notice of Appearance as Lead Appellate Counsel                                Page 1
Abney v. The State of Texas; Cause No. 03-15-00421-CR
TO THE HONORABLE COURT OF APPEALS:

      1. The undersigned counsel hereby enters his appearance as lead appellate

counsel for STANLEY BERNARD ABNEY, Appellant.

                                                Respectfully submitted:



                                                /s/ Justin Bradford Smith


                                                Justin Bradford Smith
                                                Texas Bar No. 24072348
                                                Harrell, Stoebner, & Russell, P.C.
                                                2106 Bird Creek Drive
                                                Temple, Texas 76502
                                                Phone: (254) 771-1855
                                                FAX: (254) 771-2082
                                                Email: justin@templelawoffice.com


                                                ATTORNEY FOR APPELLANT




Notice of Appearance as Lead Appellate Counsel                                Page 2
Abney v. The State of Texas; Cause No. 03-15-00421-CR
                            CERTIFICATE OF SERVICE

      I hereby certify that, on October 8, 2015, a true and correct copy of the

Appellee’s Motion Notice of Appearance as Lead Appellate Counsel was provided

to counsel below via eservice:



Burnet County District Attorney
c/o Gary W. Bunyard
1701E. Polk, Ste 24
Burnet, Texas 78611
Email: g.bunyard@co.llano.tx.us



                                                /s/ Justin Bradford Smith
                                                Justin Bradford Smith




Notice of Appearance as Lead Appellate Counsel                              Page 3
Abney v. The State of Texas; Cause No. 03-15-00421-CR